Citation Nr: 0718979	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  01-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's acquired psychiatric disorder, diagnosed as 
major depression, did not pre-exist service, was not caused 
by service, and is not related to signs or symptoms prior to 
service, during service, or within one year of his separation 
from service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as major depression, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he suffers from depression as a 
result of active service.  He asserts that his condition was 
misdiagnosed by the doctors who treated him during service.  
See March 1999 and May 2000 VA Forms 21-4138; January 2002 
hearing transcript.  
The veteran's service medical records reveal that he was seen 
on board the U.S.S. Intrepid in March 1970 with a complaint 
of being afraid of heights.  He indicated that he had had 
this problem for as long as he could remember and it was 
presenting itself at that time.  He was thereafter diagnosed 
with acrophobia.  See April 1970 call treatment record.  In 
June 1970, the veteran complained that he was having trouble 
adjusting to the ship, reported that family problems were 
manifesting as nightmares, frequent headaches and withdrawal 
from social contact, and again indicated his fear of heights.  
The impression made was that the expressed fear of heights 
was genuine and the reported dream content appeared 
significant; the veteran's general adaptation to living in a 
close society was quite poor such that a referral diagnosis 
of asocial personality was appropriate.  Following this 
visit, a psychological consult was requested.  See call 
treatment records.  The veteran was seen by neuropsychology 
in July 1970.  Brief interrogation revealed that he 
represented a person of extreme isolation, which was chronic;  
that shipboard life had disturbed some of his ability to 
isolate himself and he was feeling quite threatened by it; 
and that the veteran had been involved in passive aggressive 
kinds of behavior, which was probably in defense of his poor 
schizoid personality.  The veteran was diagnosed with 
schizoid personality.  See clinical record.  

Post-service medical evidence of record reveals that the 
veteran has been admitted to multiple psychiatric facilities 
on numerous occasions, beginning in February 1994.  The 
diagnoses have included major depression and polysubstance 
abuse, to include alcohol and cocaine dependence.  See 
discharge summaries from Turning Point Hospital, Columbia 
Coliseum Medical Center, Charter-by-the-Sea Hospital, Anchor 
Hospital, Georgia War Veterans Home, and the Carl Vinson VA 
Medical Center (VAMC) in Dublin, Georgia.  The most recent 
medical evidence of record contains an impression of 
generalized anxiety disorder, adjustment disorder with 
limited depression relative to physical concerns, and 
polysubstance abuse (alcohol and cocaine) in two plus year 
remission.  See February 2006 mental health outpatient note.  
The veteran continues to receive VA treatment for his 
psychological problems.  

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in April 1998, at which time he 
complained of flashbacks to Vietnam as if he were in the war, 
which occurred about once per month off and on.  He also 
reported becoming suspicious of people, being tense and 
nervous, having trouble sleeping at night, increasing 
irritability, having few friends and having trouble 
concentrating.  The veteran was diagnosed in pertinent part 
with chronic post-traumatic stress disorder with depression 
and alcohol dependence in remission.  

The Board remanded the veteran's claim in July 2003, 
specifically to obtain an opinion on the etiology of the 
veteran's psychiatric problems.  The examiner was asked to 
opine as to whether it was as likely as not that any 
documented psychiatric disorder was related to symptoms or 
signs the veteran may have had prior to service, in service, 
or within one year of separation from service; whether the 
veteran's in-service difficulties could have caused his 
current depressive disorder; and whether the veteran's 
documented psychiatric condition pre-existed service and, if 
so, whether it was at least as likely as not that any pre-
existing psychiatric disorder was aggravated by any incident 
of service.  

The veteran underwent a second VA C&P mental disorders 
examination in September 2005.  The veteran described his 
current psychiatric problems as difficulty with increased 
irritability and anger and he expressed considerable 
resentment about his past treatment by the Navy and not 
getting help sooner from the Navy and/or VA.  The claims 
folder was made available for review and was reviewed in 
detail; the examiner noted that the 1970 psychiatric 
consultation specifically indicated that the veteran had a 
personality disorder and not a mental illness, and that a 
statement regarding inadaptability was attached to the 
consult.  The examiner also noted that this consult was 
performed by a psychiatrist who presumably would know about 
depression, contrary to the veteran's assertion that he was 
misdiagnosed in service.  In addition, the examiner noted the 
post-service medical evidence of record from 1994 through 
1997 that had the same or similar diagnoses of depression, 
polysubstance abuse and personality disorder.  The veteran 
blamed most of his polysubstance abuse and other life 
misfortunes on depression and the lack of treatment by the 
Navy and VA.  

An Axis I diagnosis of major depression by history, in 
remission and polysubstance abuse by history, in remission, 
was made.  An Axis II diagnosis of personality disorder, not 
otherwise specified, previously described as mixed and/or 
schizoid, was also made.  The VA examiner opined that based 
on all available evidence of record in his claims file, his 
medical records at the VA and medical records from private 
facilities as contained in the claims file, there was no 
relationship between the veteran's current diagnosis of 
depression, polysubstance abuse and personality disorder and 
his period of service where he was diagnosed with schizoid 
personality disorder and had group living adjustment 
difficulties.  The examiner further opined that it was not 
likely that his period of service caused his current 
diagnosed psychiatric disorder.  The estimated impact of his 
psychiatric symptoms on social and occupational functioning 
was described as minimal and transient; his long-standing 
proclivity for substance abuse was found to have the more 
significant impact on his social and occupational 
functioning.  

As the VA examiner did not adequately address each question 
posed in the July 2003 remand, the Board remanded the claim 
again for a clarified opinion.  See March 2006 decision.  In 
a September 2006 addendum opinion, the VA examiner reported 
that the veteran's claims folder was provided and re-
reviewed.  Upon re-review, the examiner found no evidence of 
a diagnosis or treatment for depression existing prior to 
enlistment in military service and the veteran's entrance 
examination in 1969 was negative for any signs or claims of 
depression or other psychiatric disorder, as was the 
veteran's separation examination in 1970.  There was also no 
indication that the veteran received any psychiatric 
treatment within one year of his discharge, since the first 
indication he received treatment was in the mid-1990s.  In 
response to the specific questions requiring clarification, 
the examiner opined that it is not likely that the veteran's 
current psychiatric disorder is related to symptoms or signs 
the veteran had prior to service or within one year of his 
separation.  It is also not likely that the veteran's 
documented psychiatric condition pre-existed service and was 
aggravated by any incident of service.  The veteran has a 30 
year history of polysubstance abuse and although he claims 
abstinence for the past years, it is still the examiner's 
opinion that his longstanding substance abuse has had the 
more significant impact on his social and occupational 
functioning over that time period and up to the present.  

Based on the opinions provided by the VA examiner in 
September 2005 and September 2006, service connection for an 
acquired psychiatric disorder, diagnosed as major depression, 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for service 
connection originates from a December 1999 rating decision.  
It is acknowledged that the veteran was not provided with 
section 5103(a) notice concerning this claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000.  Moreover, the issue has been remanded on two 
occasions in order to effect compliance with the duties to 
notify and assist.  

Pursuant to the July 2003 remand, the veteran was informed of 
what evidence was necessary to support his claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See January 2004 letter.  He was later informed of 
the need to provide any evidence in his possession pertinent 
to the claim in a February 2007 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  The veteran was also provided notice as 
to the appropriate disability rating and effective date of 
any grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained and he was given an appropriate VA 
examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as major depression, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


